Citation Nr: 0808286	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-12 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957 and from May 1958 to December 1974.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, in pertinent part, denied entitlement to service 
connection for low back and left shoulder disabilities.  

The Board notes that the veteran's November 2004 notice of 
disagreement included the issue of entitlement to an initial 
compensable rating for hearing loss.  While the March 2006 
statement of the case (SOC) addressed this issue, on the 
veteran's April 2006 substantive appeal, he noted that he was 
no longer appealing this issue, and it has not been certified 
to the Board.  Therefore, the Board will not consider that 
issue.  See 38 C.F.R. § 20.200 (2007).


FINDINGS OF FACT

1.  A current chronic low back disability is not related to a 
disease or injury in service and arthritis of the low back 
was not present in service or within one year of the 
veteran's discharge from service.  

2.  A current left shoulder disability is not related to a 
disease or injury in service and arthritis of the left 
shoulder was not present in service or within one year of the 
veteran's discharge from service.  


CONCLUSIONS OF LAW

1.  Low back disability was not incurred or aggravated during 
active service, and its incurrence or aggravation during 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  Left shoulder disability was not incurred or aggravated 
during active service, and its incurrence or aggravation 
during service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in February 2004, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element, the letter told him that 
it was his responsibility to support his claim with 
appropriate evidence, and told him to send supporting 
evidence and statements.  These notices should have served to 
alert the veteran that he should submit relevant evidence or 
information in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran has substantiated his veteran status, and was 
notified of the second and third elements of the Dingess 
notice by the February 2004 letter.  While he did not receive 
information regarding the effective date or disability rating 
elements of his claims until March 2006, since the claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore, the veteran is not prejudiced by the 
delayed notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service and VA treatment records and records from 
various federal agencies.  

The veteran has not been afforded a VA examination in 
response to his claims.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

As discussed below, the veteran has not reported a continuity 
of symptomatology since service, there is no other evidence 
of such continuity, and there is no competent evidence that 
current low back or left shoulder disabilities may be related 
to service.  Hence, there is need to obtain an examination. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran claims that he incurred low back and left 
shoulder disabilities during active duty service due to 
injuries that occurred in 1955 and 1969.  

Service treatment records are negative for treatment, 
complaints, or diagnoses pertaining to the veteran's back or 
left shoulder.  The September 1974 pre-retirement examination 
shows that his spine and upper extremities were found to be 
normal.

The post-service medical evidence of record includes records 
of treatment from a VA Medical Center (VAMC).  In October 
1998 he underwent a full physical.  It was noted that he had 
"no real complaints."  No findings were reported referable 
to a left shoulder or back disability.  

The veteran first complained of left shoulder pain at the 
VAMC in June 2001 when he reported developing pain within the 
previous few months since his retirement.  X-rays were 
interpreted as showing mild degenerative disease of the left 
shoulder.  In July 2002 he was seen with a complaint of left 
shoulder bursitis.  In September 2002, it was reported that 
the veteran had bilateral rotator cuff tendonitis with the 
left worse than the right.  

With respect to his low back, the veteran first complained of 
pain at the VAMC in September 2003.  It was noted that he had 
a tennis elbow that had bothered him "for a considerable 
period of time" but no previous history of back pain was 
reported.  X-rays of the spine from October 2003 showed mild 
lumbar spondylosis.  In March 2004 the veteran complained of 
chronic back pain and stated that he had been injured during 
active duty service in 1955.  Additional X-rays in December 
2005 showed good preservation of the alignment and disc 
spaces of the spine.  

The record clearly shows current diagnoses of low back and 
left shoulder disabilities.  In addition, the veteran has 
reported low back and left shoulder injuries in-service.  
While the service medical records do not document such 
injuries, the veteran is competent to report that they 
occurred.  Resolving reasonable doubt in his favor, the Board 
finds that two of the three elements necessary for service 
connection-current disability and an in-service injury-are 
demonstrated.

The veteran, however, has not reported a continuity of 
symptomatology since service.  The history he has provided is 
to the effect that he injured his back and shoulder in 
service in 1955 and 1969, but that he did not seek treatment 
for these conditions until 2001 and 2003, more than 25 years 
after his discharge from active duty service in 1974.  

He has reported that at some time prior to seeking treatment, 
he treated himself, but his statements have not reported when 
he started treating himself.  The service treatment records 
show no pertinent disabilities proximate to the time he left 
service, and the VA treatment records indicate that his 
symptoms had begun shortly before he was initially seen.

In addition, while the veteran has been diagnosed with 
degenerative changes of the left shoulder, there is no 
competent evidence demonstrating that this condition 
manifested to a compensable degree in service or during the 
presumptive period after service.

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
veteran's low back and left shoulder disabilities were 
present in service or in the year immediately after service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record contains no competent medical evidence of a nexus 
between the veteran's current disabilities and his active 
duty service.  The only opinion linking the current 
disabilities to service is that of the veteran.  As a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disabilities 
was more than 25 years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
veteran's low back and left shoulder disabilities are related 
to his active duty service.  The Board therefore concludes 
that the evidence is against a nexus between the veteran's 
claimed disabilities and his active duty service.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims, and they are 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left shoulder 
disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


